Award affirmed, with costs to the State Industrial Board. Van Kirk, P. J., Hill and Rhodes, JJ., concur; Hinman, J., dissents and votes to reverse award and remit claim on the ground that there is no evidence to support the finding that the deceased employee “ suddenly inhaled a considerable dose of methyl bromide gas ” at the Russell home, and that the medical testimony as to causal relation between such accident and the death was partially based on facts not competently proven. MeNamee, J., not voting.